
	
		II
		111th CONGRESS
		1st Session
		S. 2923
		IN THE SENATE OF THE UNITED STATES
		
			December 22, 2009
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide funding for summer and year-round youth jobs
		  and training programs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Youth Jobs Act of
			 2010.
		2.Summer and
			 year-round youth jobs
			(a)FindingsCongress
			 finds that—
				(1)a $1,500,000,000
			 investment in summer and year-round employment for youth, through the program
			 supported under this section, can create up to 450,000 temporary jobs and
			 meaningful work experiences for economically disadvantaged youth and stimulate
			 local economies;
				(2)there is a
			 serious and growing need for employment opportunities for economically
			 disadvantaged youth (including young adults), as demonstrated by statistics
			 from the Bureau of Labor Statistics stating that, in November 2009—
					(A)the unemployment
			 rate increased to 10 percent, as compared to 6.8 percent in November
			 2008;
					(B)the unemployment
			 rate for 16- to 19-year-olds rose to 26.7 percent, as compared to 20.4 percent
			 in November 2008; and
					(C)the unemployment
			 rate for African-American 16- to 19-year-olds increased to 49.4 percent, as
			 compared to 32.2 percent in November 2008;
					(3)research from
			 Northwestern University has shown that every $1 a youth earns has an
			 accelerator effect of $3 on the local economy;
				(4)summer and
			 year-round jobs for youth help supplement the income of families living in
			 poverty;
				(5)summer and
			 year-round jobs for youth provide valuable work experience for economically
			 disadvantaged youth;
				(6)often, a summer
			 or year-round job provided under the Workforce Investment Act of 1998 is an
			 economically disadvantaged youth's introduction to the world of work;
				(7)according to the
			 Center for Labor Market Studies at Northeastern University, early work
			 experience is a very powerful predictor of success and earnings in the labor
			 market, and early work experience raises earnings over a lifetime by 10 to 20
			 percent;
				(8)participation in
			 a youth jobs program can contribute to a reduction in criminal and high-risk
			 behavior for youth; and
				(9)(A)youth jobs programs
			 benefit both youth and communities when designed around principles that promote
			 mutually beneficial programs;
					(B)youth benefit from jobs that provide
			 them with work readiness skills and that help them make the connection between
			 responsibility on the job and success in adulthood; and
					(C)communities benefit when youth are
			 engaged productively, providing much-needed services that meet real community
			 needs.
					(b)References
				(1)Certificate;
			 credentialIn subsection (d), references to the terms
			 certificate and credential have the meanings
			 prescribed by the Secretary of Labor.
				(2)Youth-related
			 referencesIn this Act, and in the provisions referred to in
			 subsections (c) and (d) for purposes of this Act—
					(A)a reference to a
			 youth refers to an individual who is not younger than age 14 and not older than
			 age 24, and meets any other requirements for that type of youth; and
					(B)a reference to a
			 youth activity refers to an activity covered in subsection (d)(1) that is
			 carried out for a youth described in subparagraph (A).
					(c)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary of Labor for youth activities under the Workforce Investment Act of
			 1998 (29 U.S.C. 2801 et seq.), $1,500,000,000, which shall be available for the
			 period of January 1, 2010, through June 30, 2011, under the conditions
			 described in subsection (d).
			(d)Conditions
				(1)Use of
			 fundsThe funds made available under subsection (c) shall be used
			 for youth jobs and training programs, to provide opportunities referred to in
			 subparagraphs (C), (D), (E), and (F) of section 129(c)(2) of such Act (29
			 U.S.C. 2854(c)(2)) and, as appropriate, opportunities referred to in
			 subparagraphs (A) and (G) of such section, except that no such funds shall be
			 spent on unpaid work experiences and the opportunities may include learning
			 described in paragraph (3)(B).
				(2)LimitationSuch
			 funds shall be distributed in accordance with sections 127 and 128 of such Act
			 (29 U.S.C. 2852, 2853), except that no portion of such funds shall be reserved
			 to carry out 128(a) or 169 of such Act (29 U.S.C. 2853(a), 2914).
				(3)PriorityIn
			 using funds made available under subsection (c), a local area (as defined in
			 section 101 of such Act (29 U.S.C. 2801))—
					(A)shall give
			 priority to providing—
						(i)work experiences
			 in viable, emerging, or demand industries, or work experiences in the public or
			 nonprofit sector that fulfill a community need; and
						(ii)job referral
			 services for youth to work experiences described in clause (i) in the private
			 sector, for which the employer involved agrees to pay the wages and benefits,
			 consistent with Federal and State child labor laws; and
						(B)may give priority
			 to providing—
						(i)work experiences
			 combined with linkages to academic and occupational learning, so that the
			 experiences and learning provide opportunities for youth to earn a short-term
			 certificate or credential that has value in the labor market; and
						(ii)work experiences
			 combined with learning that are designed to encourage and maximize the
			 likelihood of a participant’s return to, or completion of, a program of study
			 leading to a recognized secondary or postsecondary degree, certificate, or
			 credential.
						(4)Measure of
			 effectivenessThe effectiveness of the activities carried out
			 with such funds shall be measured, under section 136 of such Act (29 U.S.C.
			 2871), only with performance measures based on the core indicators of
			 performance described in section 136(b)(2)(A)(ii)(I) of such Act (29 U.S.C.
			 2871(b)(2)(A)(ii)(I)), applied to all youth served through the
			 activities.
				
